Case: 6:17-cr-00036-CHB-HAI Doc #: 125 Filed: 08/20/19 Page: 1 of 1 - Page ID#: 679



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                             SOUTHERN DIVISION AT LONDON
                                    CASE # 6:17-CR-36

 UNITED STATES OF AMERICA                                                               PLAINTIFF

 v.                            RESPONSE TO OFFERED STIPULATION

 RODNEY SCOTT PHELPS                                                                  DEFENDANT



        Comes now the Defendant, Rodney Scott Phelps, by and through undersigning counsel,

 and pursuant to the Court’s direction to answer the United States’ offer for stipulation by noon

 time on August 20, 2019; counsel spoke briefly, after the morning pretrial, with the Defendant,

 read the offered stipulations, explained the legal effects of the stipulations and the Defendant has

 conceded the authenticity and admissibility of such stipulations and consents to their being read

 to the jury accordingly.



                                                              Respectfully submitted,

                                                              /s/ Andrew M. Stephens
                                                              HON. ANDREW M. STEPHENS
                                                              Attorney for Defendant
                                                              117 West 2nd Street
                                                              Lexington, KY 40507
                                                              Phone: 859-233-2232
                                                              Fax: 859-254-3992


                                  CERTIFICATE OF SERVICE

          I hereby certify that on August 20, 2019, I electronically filed the foregoing with the
 Clerk of Court by using the CM/ECF system, which will send a notice of electronic filing to the
 parties.

                                                              /s/ Andrew M. Stephens
                                                              ANDREW M. STEPHENS

                                                  1
